Citation Nr: 1535605	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  11-01 813	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a sleep disability, to include as secondary to a service-connected disability.  
 
2.  Entitlement to service connection for degenerative disc disease of the cervical spine.
 
3.  Entitlement to service connection for a gastrointestinal disability, to include as secondary to a service-connected disability. 
 
4.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a heart disability, claimed as due to VA injections for a cervical spine disability. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to April 1981.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

A September 2010 rating decision denied the service connection claims on appeal.  The Board remanded these claims in August 2011.  A February 2013 rating decision denied compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a heart disability.

In a July 2014 decision, the Board denied service connection for a sleep disability, to include as secondary to an acquired psychiatric disorder, and service connection for degenerative disc disease of the cervical spine.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Partial Remand (Joint Motion) in April 2015.  By order dated in April 2015, the Court granted the Joint Motion and remanded the matter for compliance with its instructions.

In the July 2014 decision, the Board also remanded the issue of service connection for a gastrointestinal disability, to include secondary to an acquired psychiatric disorder, for additional development.  The Board additionally remanded the claim for compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a heart disability, with instructions to provide a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999). 

The Board observes that the Agency of Original Jurisdiction (AOJ) did not provide the Veteran an SOC for the 1151 issue.  The Board finds that this is harmless error.  The AOJ had already provided the Veteran an SOC in August 2013, and he had submitted a timely substantive appeal in September 2013.  Thus, the Board finds it has jurisdiction to address the merits of the 1151 claim at this time.  38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).  

The issues of service connection for a sleep disability, to include as secondary to a service-connected disability, service connection for degenerative disc disease of the cervical spine and service connection for a gastrointestinal disability, to include as secondary to a service-connected disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There has been no demonstration by competent medical evidence, or competent and credible lay evidence, that VA injections used to treat the Veteran's cervical spine disability resulted in additional disability, to include disability affecting the heart.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a heart disability, claimed as due to VA injections for a cervical spine disability, have not been met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.361 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in a January 2013 letter.  Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, VA medical records, and the Veteran's statements in support of his claim.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

A VA medical opinion was obtained in February 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA medical opinion obtained in this case is more than adequate, as it reflects a review of the Veteran's claims file, considers all of the pertinent evidence of record and provides a rationale for any opinion offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA medical opinion has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.




Legal Analysis

The Veteran asserts that that he is entitled to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability, manifested by a heart disability, incurred as a result of injections VA used to treat his cervical spine.  

Under the applicable VA laws and regulations, when a veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by VA, disability compensation shall be awarded in the same manner if such disability or death was service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  The law requires not only that the VA treatment in question resulted in additional disability but also that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.

 In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b) (2014).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause. 38 C.F.R. § 3.361(c)(1) (2014).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2014).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1) (2014).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2014).

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim.  The evidence of record does not show that it is at least as likely as not that the injections used by VA to treat the Veteran's cervical spine disability resulted in an additional disability of the heart.  

The February 2013 VA medical opinion provided that the Veteran had extensive cervical spine disease with upper extremity radiculopathy symptoms.  The Veteran had presented to this facility in 2008 and undergone evaluations, physical therapy and specialty examinations.  Injections to the cervical spine were performed. According to the Veteran's contention, one of those sessions was very painful.  The Veteran claims that he has heart disease due to the injections.  

The VA examiner commented that when he reviewed every 2008 entry within CPRS, the specific visit the Veteran mentioned did not show any indication of abnormality, but then neurological consultations some months after that mention that the specific session was uncomfortable and that the Veteran had specific pains related to it.  The neurologist who saw him did not make any other mention of any complications, other than that the Veteran stated that the specific injection was very painful.  

The VA examiner observed that the Veteran appeared to have diastolic dysfunction.  The Veteran had undergone an October 2012 VA cardiology consultation, the report of which was very clear and quite concise.  The VA examiner set forth the cardiology consultation report in its entirety.  The consultation report reviewed the Veteran's medical history and current examination and laboratory results.  The consultant provided the opinion that he suspected that the Veteran's long-standing hypertension and probable obstructive sleep apnea (OSA) were contributing to the Veteran's diastolic dysfunction.  The consultant noted that the Veteran would benefit from repeat PSG, as his symptoms were classic for OSA, which was also likely contributing to his dyspnea.  The consultant stated that the Veteran's diastolic dysfunction could also be explained by OSA in addition to systemic hypertension.  

The VA examiner stated, that when reviewing the cardiology consultation report, it was "quite clear" as to that was causing the Veteran's heart disease.  The injection issued in the past had nothing to do at all with the Veteran's heart disease.  The VA examiner specified that there was no disability or additional disability claimed as a heart condition that was caused by any carelessness, negligence, lack of proper skill, error in judgment, or other similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination to the Veteran.  The injections that the Veteran had to the neck some years ago had nothing at all to do with his current heart disease.  The reasoning and basis was as described.  The examiner noted that there was no evidence to suggest any aggravation whatsoever.

The Board finds that the February 2013 VA medical opinion constitutes highly probative evidence against the Veteran's claim.  The opinion was based on a review of the medical record.  The examiner explained his opinions with references to the Veteran's post-service medical history.  This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The Board acknowledges the Veteran's assertions in support of his claim.  He is competent to testify as to observable symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, his contentions that the VA injections for his cervical spine disability resulted in a heart disability do not constitute medical evidence in support of the claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether VA injections for the Veteran's cervical spine resulted in a heart disability) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of the claim.

The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, supra.  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, supra.

The Veteran is competent to state that he observed heart symptoms after he received the VA injections.  The Board finds any such assertions to be credible.  However, the Veteran is not competent to attribute the coincidence of symptoms occurring after the Veteran received the VA injections as establishing the diagnosis and etiology of any heart disability.  As such, the Board finds that the Veteran's assertions are outweighed by the February 2013 VA medical opinion addressed above.

In sum, the evidence of record does not show that it is at least as likely as not that injections VA used to treat the Veteran's cervical spine resulted in an additional heart disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a heart disability, claimed as due to VA injections for a cervical spine disability, is denied.  


REMAND

The Veteran's service connection claims require additional development.  

The April 2015 Joint Motion noted that the Board's July 2014 decision found that the Veteran did not have a diagnosed sleep disorder at the time of the decision, or at any time during the pendency of the appeal.  However, the Board failed to address evidence that the Veteran did have a diagnosed sleep disorder (including OSA, breathing-related sleep disorder, symptoms positive for OSA and symptoms classic for OSA) since his May 2010 claim.  Thus, the Board's statement of reasons and bases was inadequate.  

The Board observes that there is evidence that the Veteran has had a diagnosed sleep disorder during the pendency of the appeal, that he contends began during his active duty.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, supra.

This evidence raises the possibility that the Veteran has a sleep disorder as a result of active duty.  Thus, the Board finds that a remand is necessary in order for the RO to obtain a VA medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2014).  The examiner must consider the Veteran's lay assertion of continuous post-service symptoms.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The April 2015 Joint Motion also noted that the Board's July 2014 decision to deny service connection for degenerative disc disease of the cervical spine relied on a negative medical opinion contained in the report of an October 2011 VA examination.  The only rationale offered by the VA examiner was that there were no contemporaneous medical records documenting any neck problems stemming from an in-service motorcycle accident or hard landings during parachute operations.  The Joint Motion stated that this rationale was insufficient and thus the examination was inadequate.  The Joint Motion cited Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), and Dalton supra.  Therefore, the Board finds that a remand is necessary in order for the RO to obtain another VA medical opinion. 

Turning to the Veteran's claim for service connection for a gastrointestinal disability, the report of a September 2014 VA examination provides that the Veteran had a diagnosis for constipation, which he had had for many years.  The examiner stated that gabapentin and trazadone, which the Veteran used for sleep apnea, could cause constipation.  As the Veteran's claim for service connection for a sleep disturbance is being remanded, the Board may not decide the Veteran's gastrointestinal claim at this time.  Further, this evidence raises the possibility that the Veteran has a gastrointestinal disability as a result of his sleep disability.  Thus, if service connection is granted for a sleep disability, a VA examination will be necessary to address the relationship between the Veteran's gastrointestinal disability and his sleep disability.  See McLendon, supra; 38 C.F.R. § 3.159(c)(4) (2014).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any sleep disability that may be present, to include OSA.  Copies of all pertinent records from the Veteran's eFolders must be made available to the examiner.

Following a review of the relevant medical evidence, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any sleep disability that may be present, to include OSA, is causally related to the Veteran's active duty. 

The examiner must address the Veteran's lay statements regarding post-service continuity of symptoms.  Dalton, supra.

A complete rationale for any opinion must be provided.

2.  Forward copies of all pertinent records from the Veteran's eFolders to the examiner who conducted the October 2011 VA examination (or a suitable substitute if this individual is unavailable) for an addendum.  The examiner is requested to review the records in order to fully address whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's degenerative disc disease of the cervical spine is related to in-service motorcycle accident or hard landings during parachute operations. 

The examiner must address the Veteran's lay statements regarding post-service continuity of symptoms.  Dalton, supra.

A complete rationale for any opinion must be provided.

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

3.  Then, if, and only if, the AOJ grants service connection for a sleep disability, forward copies of all pertinent records from the Veteran's eFolders to the examiner who conducted the September 2014 VA examination (or a suitable substitute if this individual is unavailable) for an addendum.  The examiner is requested to review the records in order to fully address whether it is at least as likely as not (50 percent or more likelihood) that any gastrointestinal disability, to include constipation, was caused or aggravated by service-connected disability, to include a sleep disability.

A complete rationale for any opinion must be provided.

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

4.  Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


